Citation Nr: 1200044	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-43 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a right ankle fracture. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a facial fracture. 

4.  Entitlement to service connection for residuals of a facial fracture, to include as secondary to service-connected residuals of a right ankle fracture. 

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hip disability. 

6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of a right ankle fracture. 

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Boise, Idaho. 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Although not certified for appeal, the Board has determined that the claim to reopen service connection for residuals of a facial fracture is properly before the Board at this time.  The October 2008 rating decision on appeal included a denial of a claim to reopen service connection for facial injuries incurred as a result of an December 2003 fall.  Notice of the rating decision was mailed to the Veteran on October 27, 2008.  He did not initiate an appeal in the May 2009 notice of disagreement, but the substantive appeal received on October 23, 2009 included a discussion of the left facial fracture.  The Board finds that the October 2009 substantive appeal also serves as the notice of disagreement to the October 2008 denial of the claim to reopen service connection for left facial fractures.  An official statement of the case (SOC) was not mailed to the Veteran but the claim to reopen was readjudicated in a January 2010 rating decision after receipt of the notice of disagreement.  Finally, while a VA Form 9 was not received from the Veteran, the Veteran has provided further argument in support of his claim and the Board finds that this argument has perfected the appeal.  

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was initially denied in an unappealed January 2004 rating decision.  The Veteran later attempted to reopen the claim was denied in the February 2007 rating decision.  

2.  The evidence received since the February 2007 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's low back disability, currently diagnosed as degenerative disc disease of the lumbar spine status post posterior fusion, is etiologically related to the service-connected residuals of a right ankle fracture. 

4.  The claims for service connection for residuals of a facial fracture and a left hip disability were initially denied in an unappealed February 2007 rating decision.  

5.  The evidence received since the February 2007 rating decision relates to a necessary element of service connection that was previously lacking, and raises a reasonable possibility of substantiating the claims.

6.  The Veteran's residuals of a facial fracture are etiologically related to the service-connected residuals of a right ankle fracture.

7.  The Veteran's left hip disability, diagnosed as degenerative joint disease of the left hip status post hip replacement, is not etiologically related to active duty service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for degenerative disc disease of the lumbar spine status post posterior fusion is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  New and material evidence has been received to reopen service connection for residuals of a facial fracture.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for residuals of a facial fracture is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  New and material evidence has been received to reopen service connection for a left hip disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  Degenerative joint disease of the left hip status post hip replacement was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for a low back disability was initially denied in a January 2004 rating decision.  The claim for service connection for residuals of a fracture of the face and a left hip disability were initially denied in a February 2007 rating decision.  The RO denied all the claims on the basis that the evidence did not establish a nexus between the claimed disabilities and active duty service or the service-connected right ankle disability.  The Veteran did not appeal the January 2004 rating decision.  He initiated an appeal with respect to the February 2007 rating decision, but the appeal was withdrawn in January 20008.  Therefore, the January 2004 and February 2007 rating decisions became final.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  The Veteran subsequently attempted to reopen his claim for service connection for a low back disability and was most recently denied in the February 2007 rating decision. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence received since the February 2007 rating decision includes a November 2004 letter from a private physician (received in September 2011) stating that the Veteran experienced several falls due to weakness in his service-connected right ankle.  The Veteran contends that his low back disability, facial injuries, and left hip disorder were incurred due to falls precipitated by his right ankle.  The November 2004 doctor's letter is therefore new as it was not previously considered and material as it pertains to an unestablished fact of the claim that was previously lacking, i.e. a link between the Veteran's service-connected right ankle disability and the other claimed disabilities.  Reopening of the claims is accordingly granted.  


Reopened Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).


Low Back and Residuals of a Facial Fracture

The Veteran contends that service connection is warranted for a low back disorder and residuals of a facial fracture as they were incurred secondary to falls caused by a service-connected right ankle disability.  The record establishes the presence of a current low back disability and residuals of a facial fracture.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine status post posterior fusion at the September 2006 VA examination.  Additionally, in June 2004 at the VAMC, the Veteran was noted to have fractured his zygomatic and orbital rim due to a fall in December 2003.  A surgical plate was placed in the left maxilla to prevent facial sagging.  During the September 2006 VA examination, the Veteran complained of occasional pain in the left check and the examiner noted the presence of very light scarring below the left eye.

The evidence of record also establishes a link between the Veteran's service-connected right ankle disability and his current low back disability and residuals of a facial fracture.  Regarding the low back disability, the Veteran's private physician opined in a March 2004 letter that the Veteran experienced gait problems due to his right ankle that had probably led to some back problems.  In addition, a second private doctor noted in November 2004 that the Veteran had experienced several falls as a result of right ankle weakness.  A December 2003 VA examiner also concluded that the Veteran manifested more deterioration of the lumbar spine than would be expected for someone his age.  The examiner concluded that it was certainly probable that the Veteran would have experienced injuries to his back due to falls caused by his right ankle.  While none of these opinions is entirely persuasive on its own, the Board finds that taken together they are sufficient to establish a link between the Veteran's degenerative changes of the lumbar spine and his right ankle.  They also outweigh the medical opinion provided by the September 2006 VA examiner, who opined that the Veteran's back disability was less likely as not due to the fall in December 2003.  The examiner did not consider whether the Veteran's other falls damaged his lumbar spine and did not discuss any impact his altered gait may have had on the back.  The Board finds that this opinion is of little probative value and is outweighed by the other medical evidence of record. 

Turning to the Veteran's residuals of a facial fracture, the record clearly documents that the Veteran fell in December 2003 fracturing his left zygomatic and orbital rim.  Photographs from the December 2003 VA examination document extensive bruising of the face, and corrective surgery was performed to implant a titanium plate in the Veteran's face.  While there is no objective evidence that the Veteran's December 2003 fall was specifically due to his right ankle, the Veteran provided credible testimony in July 2011 that he stumbled because of his ankle.  Furthermore, the Veteran's physicians have described a general history of falls caused by right ankle weakness.  The Board finds that the preponderance of the evidence therefore establishes that the Veteran's December 2003 fall was due to his service-connected right ankle and resulted in the current residuals of a fracture of the face.

All the elements necessary for establishing service connection are met in this case and the Veteran's claims for service connection for degenerative changes of the lumbar spine and residuals of a facial fracture on a secondary basis are granted.
Left Hip 

The Veteran contends that his current left hip disability was incurred due to a fall caused by his right ankle in December 2003.  In June 2004, the Veteran sought private treatment for left hip pain.  He reported stumbling over his ankle following October 2003 lumbar spine surgery and injuring his hip with continued pain since that time.  X-rays showed early degenerative joint disease and the Veteran was treated with anti-inflammatories.  In July 2005, he was seen again for a three year history of increasing hip pain, and a hip replacement was performed to treat his advanced degenerative arthritis.  The Veteran has continued to complain of left hip pain and the Board finds that the record establishes the presence of a current left hip disability diagnosed as degenerative joint disease status post hip replacement.  

Although the Veteran has contended that his left hip disability was incurred due to his service-connected right ankle condition and a fall in December 2003, the record does not contain competent medical evidence of a causal link between the two disabilities.  As discussed above, the evidence does establish that the Veteran fell in December 2003.  The Veteran is also competent to report that he injured his left hip in the fall.  However, there is no competent evidence linking the current degenerative joint disease of the left hip to the December 2003 fall.  In fact, the only medical evidence of record, the opinion of the September 2006 VA examiner, weighs against the claim. 

The September 2006 VA examiner opined that it was less likely as not that the Veteran's left hip disability was incurred due to a December 2003 fall.  The examiner noted that the Veteran may have bruised his left hip in the fall, but the fall itself was not the cause of his severe degenerative joint disease in the hip.  This opinion was based on the long-standing and progressive nature of the Veteran's degenerative joint disease.  The examiner also noted that several studies identified advanced age as the strongest risk factor associated with osteoarthritis.  The VA examiner's medical opinion was rendered following review of the complete claims file, contained a clear conclusions with supporting data, and a reasoned medical explanation.  It is therefore entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The Board has considered the statements of the Veteran linking his left hip disability to his December 2003 fall and the service-connected residuals of a right ankle fracture.  Although the Veteran is competent to report observable symptoms, such as chronic hip pain dating from December 2003, his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay statements are outweighed by the competent medical evidence of record, including the medical opinion of the September 2006 VA examiner.  Service connection for a left hip disability is therefore not warranted on a secondary basis. 

Turning to whether service connection is warranted on a direct basis, the Veteran has not contended that he experienced any injury to the left hip during military service.  His service records are negative for evidence of a hip disability and while the Veteran was involved in a motor vehicle accident in July 1964, there is no documentation of complaints or treatment related to the left hip.  

 In addition, the record does not demonstrate the presence of a nexus between the Veteran's current left hip disability and any incident of active duty service.  
He first complained of hip pain many years after his discharge from active duty and has not reported a continuity of symptoms.  There is also no competent medical evidence of a link between the Veteran's disability and active duty service.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's left hip disability was incurred secondary to the service-connected right ankle disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
Regarding the claims for service connection for a low back disability and residuals of a facial fracture, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims.  

With respect to the claim for service connection for a left hip disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2008 letter to include notice regarding service connection on a secondary basis.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided a proper VA examination and medical opinion in September 2006 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a low back disability is granted. 

Entitlement to service connection for degenerative disc disease of the lumbar spine status post posterior fusion as secondary to service-connected residuals of a right ankle fracture is granted. 

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for residuals of a facial fracture is granted. 

Entitlement to service connection for residuals of a facial fracture as secondary to service-connected residuals of a right ankle fracture is granted. 

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for degenerative joint disease of the left hip status post hip replacement is denied.  


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim to reopen service connection for a left ankle disability.  The Veteran contends that his current left ankle disorder is etiologically related to his service-connected right ankle disability.  In response to his claim, he was provided a VA examination in September 2006 to determine the nature and etiology of the left ankle condition.  The examiner provided a medical opinion against the Veteran's claim, but unfortunately only considered whether the Veteran's left ankle disability was incurred due to a fall in December 2003.  The examiner did not consider whether the Veteran's left ankle disability was due to an in-service motor vehicle accident in July 1964, or whether his altered gait or history of other falls could have resulted in the current disability.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, the Veteran should be afforded another VA examination of his left ankle to include a medical opinion addressing the etiology of the disability and considers the Veteran's specific contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed left ankle disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any left ankle disability is etiologically related to the Veteran's July 1964 in-service motor vehicle accident or is caused or aggravated by the Veteran's service-connected right ankle disability.  The examiner should consider whether the Veteran's altered gait or history of falls due to right ankle weakness have resulted in the current left ankle problems. 

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the appeal to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


